Citation Nr: 1007489	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the 
Winston-Salem, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In various statements, the Veteran maintains that while 
stationed in Vietnam from November 1970 to October 1971, his 
base at Quang Tri was exposed to rocket attacks on several 
occasions.  He also maintains that he was present in a 
building when a hand grenade exploded under the building.  
The Veteran's DD Form 214 notes that he had service in 
Vietnam from November 1970 to September 1971.  However, there 
was no attempt to verify the Veteran's claimed stressors.  
The RO found that the Veteran failed to submit a minimum 3-
month date range for his alleged stressor and that the 
information provided by the Veteran was insufficient to send 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) for verification.  The Board notes that if the 
Veteran was stationed with a unit that was present while 
enemy attacks occurred, it would suggest that he was, in 
fact, exposed to such attacks.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (base subjected to rocket attacks during 
time that Veteran was stationed at the base).  In other 
words, the Veteran's presence with the unit at the time such 
attacks occurred could corroborate his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997). As such, further development is needed, as 
detailed below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the Veteran's alleged in-
service stressors pursuant to VA Training 
Letter 07-02, as well as employing the 
stressor verification site added to VA's 
"Rating Job Aids" webpage on August 9, 
2007.  Thereafter, if further development 
is required, this REMAND, copies of the 
Veteran's DD Form 214, service personnel 
records, and any stressor statement 
submitted, should be sent by the RO to 
JSRRC.  JSRRC should be requested to make 
an attempt to verify events related to 
the Veteran's claimed stressors.  If 
unable to provide such information, they 
should be asked to identify the agency or 
department that may provide such 
information and follow- up inquiries 
should be conducted accordingly.

If any source requires a specific time 
period in order to search unit records, 
the RO should designate the time period 
from November 1970 to September 1971 
(further broken down into smaller time 
increments, as necessary).  Once 
received, any documents must be reviewed 
in detail for purposes of stressor 
verification and associated with the 
Veteran's claims folder.

2.  Following receipt of additional data 
from any and all sources, the RO must 
prepare a report detailing the nature of 
any in-service stressful event(s), 
verified by the data on file.  The report 
and/or determination relating to each of 
the foregoing must then be added to the 
claims file.

3.  If, and only if, a claimed stressor 
is verified, the Veteran should be 
scheduled for a VA psychiatric 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the psychiatrist or 
psychologist performing the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluation for Post-Traumatic 
Stress Disorder Examination, revised on 
April 2, 2007.  The examining 
psychiatrist or psychologist should be 
informed as to which, if any, of the 
claimed stressors or identified events 
have been verified.  Based on a review of 
the record, and examination of the 
Veteran, and considering the identified 
stressors, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran has PTSD 
related to an event in service.

The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  All applicable laws and 
regulations should be considered.  If the 
benefit sought remains denied, the 
Veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


